IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00322-CV

BRAD BOWER,
                                                         Appellant
v.

AMERICAN LUMBER, INC.,
                                                         Appellee


                         From the 85th District Court
                             Brazos County, Texas
                       Trial Court No. 13-002584-CV-85


                                      ORDER


      American Lumber, Inc.’s motion for rehearing is denied.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed May 14, 2015